DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 29, 2021.  Claims 1 and 3-8 are currently pending. See below, the previous restriction of group II, claims 7 and 8, has been removed. Claims 7 and 8 are rejoined and no longer are considered to be withdrawn. Claims 7 and 8 include the allowable subject matter of claim 5, therefore are rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: REAR SURFACE INCIDENT TYPE LIGHT RECEIVING DEVICE COMPRISING AN UPPERMOST PART OF AN ELECTRODE WITH A LARGER DIAMETER THAN LOWERMOST PART OF THE ELECTRODE

Election/Restrictions
Claims 1 and 3-6 are allowable. Claims 7 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on September 3, 2021, is hereby withdrawn and claims 7 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a rear surface incident type light receiving device as claimed comprising: a substrate; a light receiving unit formed on a surface of the substrate; and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, the outermost diameter of the surface of the lowermost part of the electrode is 5 µm to 20 µm, and the outermost diameter of the surface of the uppermost part of the electrode is 40 µm to 100 µm.
Claim 3 is allowed because of its dependency on claim 1.
In regards to claim 4, the prior art of record individually or in combination fails to teach a rear surface incident type light receiving device as claimed, comprising: a substrate; a light receiving unit formed on a surface of the substrate; and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, a lowermost layer among layers forming the electrode is a mirror electrode, and the mirror electrode reflects light incident from a rear surface of the substrate, and the mirror electrode is formed of a Ti layer and an Au layer that are formed in this order from a bottom, and a thickness of the Ti layer is 10 Angstroms to 100 Angstroms.
In regards claim 5, the prior art of record individually or in combination fails to teach a rear surface incident type light receiving device as claimed comprising: a substrate; a light receiving unit formed on a surface of the substrate; and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, a lowermost layer among layers forming the electrode is a mirror electrode, and the mirror electrode reflects light incident from a rear surface of the substrate, a plating power feeding layer, a first plating layer, and a second plating layer are formed above the mirror electrode in this order as layers forming the electrode, the first plating layer and the second plating layer are each formed using Au as a plating material, and the second plating layer is an uppermost layer of the electrode.
In regards to claim 6, the prior art of record individually or in combination fails to teach a rear surface incident type light receiving device as claimed comprising: a substrate; a light receiving unit formed on a surface of the substrate; and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, a lowermost layer among layers forming the electrode is a mirror electrode, and the mirror electrode reflects light incident from a rear surface of the substrate, a plating power feeding layer, a first plating layer, and a second plating layer are formed above the mirror electrode in this order as layers forming the electrode, the first plating layer is formed using Ni as a plating material, the second plating layer is formed using Au as a plating material, and the second plating layer is an uppermost layer of the electrode.
In regards to claim 7, the prior art of record individually or in combination fails to teach a method for manufacturing a rear surface incident type light receiving device as claimed including a substrate, a light receiving unit formed on a surface of the substrate and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, a lowermost layer among layers forming the electrode is a mirror electrode, and the mirror electrode reflects light incident from a rear surface of the substrate, a plating power feeding layer, a first plating layer, and a second plating layer are formed above the mirror electrode in this order as layers forming the electrode, the first plating layer and the second plating layer are each formed using Au as a plating material, and the second plating layer is an uppermost layer of the electrode comprising: a step of forming a first resist on the plating power feeding layer, the first resist having an opening at a location where the first plating layer is formed; a step of forming the first plating layer by an electrolytic plating method using the plating power feeding layer as an electrode: a step of forming a second resist on the first resist, the second resist having an opening at a location where the second plating layer is formed; and a step of forming the second plating layer by an electrolytic plating method using the plating power feeding layer as an electrode.
In regards to claim 8, the prior of record individually or in combination fails to teach a method for manufacturing a rear surface incident type light receiving device as claimed including a substrate, a light receiving unit formed on a surface of the substrate and more specifically in combination with an electrode formed on the light receiving unit and electrically connected to the light receiving unit, wherein an outermost diameter of a surface of an uppermost part of the electrode is larger than an outermost diameter of a surface of a lowermost part of the electrode, a lowermost layer among layers forming the electrode is a mirror electrode, and the mirror electrode reflects light incident from a rear surface of the substrate, a plating power feeding layer, a first plating layer, and a second plating layer are formed above the mirror electrode in this order as layers forming the electrode, the first plating layer and the second plating layer are each formed using Au as a plating material, and the second plating layer is an uppermost layer of the electrode comprising: a step of forming a first resist on the plating power feeding layer, the first resist having an opening at a location where the first plating layer is formed; a step of forming a second resist on the first resist, the second resist having an opening at a location where the second plating layer is formed; and a step of forming the first plating layer and the second plating layer by an electrolytic plating method using the plating power feeding layer as an electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed December 29, 2021, with respect to claims 1 and 4-6 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
See above, the previous restriction of group II on September 21, 2021, claims 7 and 8, has been removed. Claims 7 and 8 are rejoined and no longer are considered to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878